PER CURIAM.
Bryant appeals his conviction on a charge of grand theft. We find the appellant’s complaint with regard to the trial court’s refusal to give a requested jury instruction to be without merit and affirm his conviction.
Bryant also attacks his sentence, contending it was impermissibly enhanced by the use of prior misdemeanor convictions which were the result of involuntary pleas. We affirm the sentence imposed without prejudice to a subsequent challenge of the sentence after successful collateral attacks on the prior misdemeanor convictions. See Washington v. State, 442 So.2d 382 (Fla.2d DCA 1983); Lawrence v. State, 404 So.2d 1129 (Fla.3d DCA 1981).